ON REMAND
BOWEN, Judge.
The following order is hereby entered in accordance with the decision of the Alabama Supreme Court in Clopton and White v. State, 601 So.2d 1091 (Ala.1992). Clopton’s conviction in case number DC-90-3737 and White’s conviction in case number DC-90-3741 for fishing with illegal commercial gear are reversed and rendered. Clopton’s conviction in case number *1095DC-90-3735 for commercial fishing without a license and White’s conviction in case number DC-90-3740 for fishing with untagged commercial gear are affirmed.
AFFIRMED IN PART; REVERSED AND RENDERED IN PART.
All Judges concur.